Case 4:20-cv-01748 Document1 Filed-on 05/18/20 in TXSD Page 1 of 7

t * r
PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) . Southern Distal of Tens
FILED
IN THE UNITE.Q STATES DISTRICT COURT MAY <8 2020
FOR THE SOuUtherCn_ DISTRICT OF TEXAS
Houston DIVISION David J. Bradley, Clerk of Court

Maccos G.Morene #0! IFZI44

Plaintiff's Name and {D Number

Pack 1 unit - tox

Place of Confinement
CASE NO.
(Clerk will assign the number)
V. .
Lorie Davts - P.0. Box V4 Yuntsuill Tx. #7842-00%4

Defendant's Name and Address

Bryan Collier - P.O. Box 13084 Rustin Tx 78711-3084

Defendant's Name and Address

 

Defendant's Name and Address
(DO NOT USE “ET AL.)

INSTRUCTIONS - READ CAREFULLY

NOTICE:
Your complaint is subject to dismissal uniess it conforms to these instructions and this form.

1, To start an action you must file an original and one copy of your complaint with the court. You should keep

a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare

under penalty 0 of perjury that the facts are correct. [f you need. additional space, DO NOT USE THE REVERSE
7E, ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

 

 

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issuc or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate diStrict of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred, [f you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TMCI-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. [tis alist of the Texas prison units indicating the appropriate district court, the division and an add ress
list of the divisional clerks.

Rev. O5/15

Fre bene a eee eta OR ORAL OE ne te meee ite nS nen ta
an Case 4:20-cv-01748 Document1 Filed on 05/18/20 in TXSD Page 2 of 7
FILING FEE AND IN FORM4 PAUPFERIS (FP)

1. Inorder for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. {n this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and-costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you canacquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full arnount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and. when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

itis your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS: |
A. Have you filed any other lawsuit in state or federal court relating to yourimprison ment? ~VES._NO
B. If your answer to “A” is “yes.” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit: Decem ber 2g. 290 q
2. Parties to previous lawsuit:
Plaintiti(s). Marcos Gabriel Morene (Self)
Defendant(s) Lorie Davtr food. Rreyan Collier
3. Court: (if federal. name the distric t; if state, name the county.) So them Disk ef a

4. Cause number: H-| 49-4775 |
5, Name of judge to whom case was assigned: Keith Pp. ElUron

6, Disposition: (Was the case dismissed, appealed, still pending?) Sku Fending
7, Approximate date of disposition: _ N/A ( Cu ll Pondy a9)

 

 

 

Rev. 05/15

rR
| TL PR EVE US PAW LOTS: Filed on 05/18/20 in TXSD Page 3 of 7

| 1. Approximate date of filing lawsuit : Masel 6, Zol?
: 2. artes to previous awesuitt
Platatiff¢s) Marcos Gabriel Merenc ( Self’)
Defendants) Lorie Dow's
3. Court: Southern District
A, Cause number 3 421% -¢.V.— OFS F
! 5. Name of sudget> whom tase was asstgned : Frances H. Stacy
6. Disposition : Dismissed with prejudice :
}, Ap proximate date of disposition $ Zde not have an approximobe date avail.

 

Atlachmert to Page 2. (continued)
Hi.

IV.

Case 4:20-cv-01748 Document1 Filed on 05/18/20 in TXSD Page 4 of 7
PLACE OF PRESENT CONFINEMENT: Pack 4 unit

EXHAUSTION OF GRIEVANCE PROCEDURES: %K
Have you exhausted all steps of the institutional grievance procedure? ___YES NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: Marees babriel Moreno #DI42Z71449 ea
Faek 4 unit — 2400 Whalteve Pack Rol.
Navasota, Texas 77868

B. Fullname of each defendant. his official position, his place of employmefit, and his full mailing address.

Defendant #1: lorie Dewis - T.0.€ 3) c-r. Q Director
20. Box 49 Huntrvil le, Texas  FF¥342 —-OOF8F

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Imminent Danger | due to laclcto Vics: cade fy

Defendant #2: B Pr Youn Lolly 1éC0_—

 
 

P.O. Box 13084 Austin Téxac Z87U - 7084

Briefly describe the act(s) or omission( s) of this defendant which you claimed harmed you.

Lm minest Dan erl duete lacktoo vide nutritional food s er -

Defendant #3:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Defendant #4:

 

Briefly describe the act(s)-or omission(s) of this defendant which you claimed harmed you.

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

ven ” re ed

 

Rev. 05/15
 

Vi.

VIL.

VI.

Case 4:20-cv-01748 Document1 Filed on 05/18/20 in TXSD Page 5 of 7
STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how gach defendant is involved. You need not give

any legal arguments or cite any cases or sialutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the

complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

The Tees éIp- Director oa: Euecuti ve Dire allow?

ect Packcunit te ceed aes leslie gonad
Pronto Her sanduicher- Leteach Sra
since Covtp-14 medically resticdi
health are. in imeatagat dangers e $8
will also netellew me tee bu °
temmissary » The sacle (cia hi
A bcterdte suppert a heudthy |

in treedbment for Vepettbiee”

a better nutittional d tet,
RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

Thee. Direckers all ow Ire. te bey. in 0. wr feed wesc natty, tadeed re boy.
con porodvce andy bod tes boo abt any intech'es..

nutoitional. guidele, Cre £0 ny ba od by.

 
 

 

   
   
 
 

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have cver used or been known by including any and all aliases.

Marcos Marcus, Marco, Flace, Sneaky, Marcos Gabriel Moreno, MGM.

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FB] numbers ever assigned to you.

1216676 1$42476 1977144, FBL#2PESYS NBO

SANCTIONS:

A. Have you been sanctioned by any court as a result of'any lawsuit-you have filed? |. YES O

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. ({f more than one, use another piece of paper and answer the same questions.)

1, Court that imposed sanctions (if tederal, give the district and division):

 

 

 

 

2, Case number: eee

3. Approximate date sanctions were imposed:

4. Have the sanctions been lifted or otherwise satisfied? _.YES NO
Rev. 05/15
crtom Case 4:20-cv-01748 Document1 Filed on 05/18/20 in TXSD Page 6 of 7

(Has any court ever warned or nontied you that sanctions could be imposed? YES, k7_NO

L). [fyeur answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(if more than one, use another piece of paper and answer the same questions.)

 

Jj. Court thatissued warring at federal, give the district and division):

2, Casenumber,

 

 

3. Approximate daie wiring was issued:

Executed on: S” -lS- 2020 Marcos Cuborte! Moreno
DATE Ay 7

(Signature of Plaintiff)

>LAINTIFF’S DECLARATIONS

 

}. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. Lunderstand. if fam released or wansferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.
3. J understand |] must exhaust all available administrative remedies prior to filing this lawsuit.

4. lunderstand fam prohibited from bringing an in forma pauperis lawsuit if 1 have brought thtee or more
civi] actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in anv facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless 1 am under
imminent danger of serious physical injury.

S, Lunderstand even if iam allowed to proceed withoutprepayment of costs, [ am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
Inmate trust account by my custodian until the filing fee is paid.

Signed this __ TSM. day of May ,20 DO

(Day) (mofth) - (year)

Maccos. Gabriel Merene_
My. — L). WYe-———

(Signature of Plaintiff)

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev. 05/15
 

 

 

 
